Citation Nr: 1217993	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, claimed as residuals of a lower back injury at L3, L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1957 to January 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing has been reviewed and is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the claim of entitlement to service connection for a low back disorder can be adjudicated.  Specifically, another examination and opinion are necessary for the reasons discussed below.   

The Veteran he asserted that he injured his back in early 1958 in France while working in a warehouse unloading large boxes from pallets, when one of the boxes fell and hit him in the groin which knocked him onto his back.  He required groin surgery but the evidence does not show complaints of back pain at that time.  Nonetheless, he did complain of back pain in April 1959 but his separation physical examination in late 1959 was negative for complaints, treatment, or a diagnosis of a lumbar spine condition.  

Post-service, the Veteran sought treatment in mid-1970 for low back pain reportedly due to an injury he sustained earlier in life.  In March 1982, he sought treatment for low back pain after tripping over a rug at work, which resulted in hurting his low back "the same place it has been hurt before."  In September 1995, he injured himself while working when he was entering a door and his left foot slipped on oil and he skidded and fell; the diagnosis was an acute left lumbar strain/sprain.  

In an October 2007 VA examination, the examiner reflected that he could not answer the question as to whether it was at least as likely as not that the Veteran's current lumbar spine degenerative disc disease with intervertebral syndrome was due to or the result of an in-service event, injury, or disease, including his treatment for low back pain in service, without resorting to pure speculation.  The Board finds that opinion inadequate for deciding the claim as the examiner did not offer any reason as to why an opinion could not be offered addressing the etiology of Veteran's lumbar spine condition.  

Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Clarification is needed in this case.

The examination conducted to date is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a new medical examination and opinion are necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain VA clinical records from the San Antonio VA Medical Center, including the Corpus Christie Outpatient Clinic for the period from October 2007 to the present.

2.  Schedule the Veteran for an examination to determine the current nature and etiology of his lumbar spine disorder.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner should conduct a thorough examination and provide diagnoses for any pathology found.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records and post-service treatment records, including the VA examination report and the Veteran's lay statements and testimony.

Based on the examination and review of the record, the examiner is asked to offer an opinion as to the following:

* Is the Veteran's current low back disorder as likely as not consistent with his report of boxes falling on him and landing on his back in-service?

* What relationship, if any, does his post-service back injuries (July 1970, March 1982, September 1995) have on his current low back disorder.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

If an opinion cannot be made without resort to speculation, the examiner is asked to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, if any. 

3.  When the development requested above has been completed, readjudicate the issue on appeal.  If any decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

